DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 17-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the claim recites the limitation “output pulses” which renders the claim indefinite because it is unclear whether this is the same or different than the previously recited “output pulses” as set forth in claim 1. For purposes of examination, this will be treated as being as at least some of the previously recited “output pulses” as set forth in claim 1.
Regarding claims 17 and 18, the claims recite the limitation “a first pulse generator stage” which renders the claims indefinite because it is unclear whether or not this “first pulse generator stage” is part of the “plurality pulse generator stages” as previously recited in claim 14. For purposes of examination, this will be treated as a first pulse generator stage of the plurality of pulse generator stages.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Imi (US 5,635,776) in view of Kato et al. (US 5,568,035) (“Kato”).
Regarding claim 14, Imi teaches a method (see citations below), comprising:
charging a plurality of pulse generator stages connected in series (see charging of the plurality of pulse generator stages comprising diode and capacitor pairs as shown in Fig. 7, see col. 4, line 62-col. 5, line 38) with a charging voltage of a power supply (see charging voltage provided by Vcc; Fig. 7);
generating, using a driving circuit, driving signal pulses for the plurality of pulse generator stages in response to receiving an input signal pulse from a controller (see driving signal pulses/switch control pulses for the plurality of pulse generator stages generated by inverter 18 and inverter 22 in response to input signal pulses from oscillator 16; col. 4, lines 38-49, Fig. 1); and
generating output pulses with the plurality of pulse generator stages in response to the driving signal pulses (see generation of output pulses in response to driving signal pulses via switch control circuit 42 and switches connected to 42; col. 6, lines 54-57, Fig. 7). Imi fails to specially teach the oscillator 16 and inverters 18 and 22 of Fig. 1 as incorporated into the switch control circuit 42 in Fig. 7, however it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated oscillator 16 and inverters 18 and 22 of Fig. 1 into the switch control circuit 42 in Fig. 7, motivation being to provide the predictable results of controlling the switches of each of the stages (see Imi col. 4, lines 38-49). However, Imi fails to teach discharging, using a discharge circuit, one or more of the plurality of pulse generator stages to a discharge voltage.
Kato teaches a circuit for variably supplying a desired high power to a load by selecting an appropriate total capacitance for storing charge and supplying an appropriate supply voltage to charge the capacitors to the desired voltage level (see col. 2, line 66 - col. 3, line 2; Figs. 2 and 3) comprising a discharge circuit (see discharge circuit 42, Fig. 3) for discharging one or more of pulse generator stages back down to a desired voltage when they are overcharged above a desired output voltage (see discharging of capacitor banks C1-C4; col. 3, line 50 - col. 4, line 8 and col. 3, lines 26-37; Figs. 2-3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Imi to include discharging, using a discharge circuit, one or more of the plurality of pulse generator stages to a discharge voltage in light of Kato, the motivation being to provide the additional benefit of control over capacitor charging when the capacitor banks are excessively discharged (see Kato: col. 3, line 67-col. 4, line 2, and col. 4, lines 26-31).
Regarding claim 16, Imi in view of Kato further teaches wherein discharging the one or more of the plurality of pulse generator stages comprises: receiving, by the discharge circuit, a discharge control signal (see Kato: control signal sent from voltage control circuit 44, col. 3, lines 61-66); and in response to the discharge control signal, discharging the one or more of the plurality of pulse generator stages to the discharged voltage (see Kato: col. 3, lines 61-66).
Regarding claims 17 and 18, Imi in view of Kato further teaches wherein discharging the one or more of the plurality of pulse generator stages comprises: discharging a first pulse generator stage based on a difference between the charging voltage and a voltage across a capacitive element of the first pulse generator stage (see Kato: discharging each capacitor bank depending on the voltage measured across the capacitor bank being exceeding the voltage it was supposed to be charged at by the supply voltage; col. 3, lines 61-66 and col. 2, line 66 - col. 3, line 2) and wherein discharging the one or more of the plurality of pulse generator stages comprises: discharging a first pulse generator stage based on a determination that a voltage across a capacitive element of the first pulse generator stage exceeds the charging voltage (see Kato: discharging each capacitor bank depending on the voltage measured across the capacitor bank being exceeding the voltage it was supposed to be charged at by the supply voltage; col. 3, lines 61-66 and col. 2, line 66 - col. 3, line 2).

Claims 15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Imi in view of Kato and in further view of Irnich (US 2002/0049473).
Regarding claim 15, Imi in view of Kato teaches the limitations of claim 14, however Imi in view of Kato fails to teach applying the output pulses to a patient, wherein discharging the one or more of the plurality of pulse generator stages comprises discharging each of the plurality of pulse generator stages in response to a determination to stop applying the output pulses to the patient.
Irnich teaches a method of discharging capacitors to apply pulses to a patient for the purpose of defibrillation (see [0052]) and discharging residual charge of each of the capacitors that is in response to a termination of output signal that previously occurred to stop the first discharge phase (see [0058], [0130], [0133], and [0135]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Imi in view of Kato to further comprise applying the output pulses to a patient and discharging each of the plurality of pulse generator stages in response to a determination to stop applying the output pulses to the patient in light of Irnich, the motivation to provide the predictable result of providing defibrillation to a patient through pulsed output with the added benefit of energy efficiency by using the residual voltage of the pulse generator stages (see Irnich [0068]).
Regarding claim 19, Imi in view of Kato teaches the limitations of claim 14, however Imi in view of Kato fails to teach applying the output pulses to a patient; generating second output pulses with the plurality of pulse generator stages after discharging the one or more of the plurality of pulse generator stages, wherein discharging the one or more of the plurality of pulse generator stages is in response to determining not to apply additional pulses at a current voltage of the output pulses; and applying the second output pulses to the patient.
Irnich teaches a method of discharging capacitors to apply output pulses to a patient for the purpose of defibrillation (see [0052]) and discharging residual charge of each of the capacitors that is in response to a termination of output signal that previously occurred to terminate the first discharge phase (see [0058], [0130], [0133], and [0135]), the discharge of residual charge resulting in generation of a second output pulse being applied to the patient (see residual charge being discharged, [0135]; see also circuit arrangement where discharges lead to the patient in Fig. 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Imi in view of Kato to further comprise applying the output pulses to a patient; generating second output pulses with the plurality of pulse generator stages after discharging the one or more of the plurality of pulse generator stages, wherein discharging the one or more of the plurality of pulse generator stages is in response to determining not to apply additional pulses at a current voltage of the output pulses; and applying the second output pulses to the patient in light of Irnich, the motivation to provide the predictable result of providing defibrillation to a patient through pulsed output with the added benefit of energy efficiency by using the residual voltage of the pulse generator stages (see Irnich [0068]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Imi in view of Kato and in further view of Alley (US 2009/0065444).
Regarding claim 20, Imi in view of Kato teaches the limitations of claim 14 for which claim 20 is dependent upon, however Imi in view of Kato fails to teach illuminating a light emitting diode associated with the one or more of the plurality of pulse generator stages in response to discharging the one or more of the plurality of pulse generator stages as required by the claim.
Alley teaches a pulse generator (see Fig. 1) including a green LED and a red LED, wherein the green LED is configured to illuminate when the voltage level of the pulses is within a desired range (see [0075]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified method of using the one or more of the plurality of pulse generator stages as taught by Imi in view of Kato to comprise illuminating a light emitting diode associated with the one or more of the plurality of pulse generator stages in response to discharging the one or more of the plurality of pulse generator stages as required by the claim in light of Alley, the motivation being to provide the additional benefit of an indication to the user that the discharge circuit is outputting an active level of output voltage from the corresponding pulse generator stage (see Alley [0075]).
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art of record, Imi (US 5635776), Kato et al. (US 5568035), Cooley et al. (20120223583) and Hancock (US 20130267943), fails to reasonably teach or suggest a switch stack including a plurality of switches connected in series, wherein the output port of the switch driver is connected to the input port of the switch driver through a transformer as required by the claims when considered in combination with the additionally claim elements. Imi in view of Kato teaches a pulse generator including a plurality of pulse generator stages and switches for discharging them, however fails to teach a plurality of switches connected in series in combination with the additionally claimed elements/relationships. Hancock teaches a generator comprising a plurality of switches connected in series (see 202, Fig. 4) and switch drivers for generating control pulses for the switches (see C1-C4), however fails to teach wherein the output port of the switch driver is connected to the input port of the switch driver through a transformer as required by the claims when considered in combination with the additionally claimed elements.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN W COLLINS whose telephone number is (408)918-7607. The examiner can normally be reached M-F 9:00 AM-5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SEAN W COLLINS/Examiner, Art Unit 3794